 USDC IN/ND case 3:18-cv-00404-DRL document 187 filed 05/25/21 page 1 of 16


                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF INDIANA
                              SOUTH BEND DIVISION

 RANDY RUSSELL YBARRA,

                       Plaintiff,

        v.                                         CAUSE NO. 3:18-CV-404 DRL-MGG

 WEXFORD MEDICAL, DOCTOR
 MARTHAKIS, and DIANE THEWS,

                      Defendants.

                                    OPINION AND ORDER

       Randy Russell Ybarra, a prisoner without a lawyer, is proceeding in this case on

five claims against three defendants: (1) “against Diane Thews in her individual capacity

for compensatory and punitive damages for denying him medical treatment for his

chronic eczema and psoriasis in violation of the Eighth Amendment;” (2) “against

Wexford Medical for compensatory and punitive damages for enforcing a policy or

practice of denying needed non-prescription medical products to indigent inmates in

violation of the Eighth Amendment;” (3) “against Wexford Medical for injunctive relief

to obtain needed non-prescription medical products when he is indigent as required by

the Eighth Amendment;” (4) “against Dr. Marthakis in her individual capacity for

compensatory and punitive damages for denying him medical treatment for glass in his

right foot in violation of the Eighth Amendment;” and (5) “against Dr. Marthakis in her

official capacity for injunctive relief to obtain medical treatment for glass in his right foot

as required by the Eighth Amendment.” Dr. Marthakis, Nurse Thews, and Wexford
 USDC IN/ND case 3:18-cv-00404-DRL document 187 filed 05/25/21 page 2 of 16


Medical filed a joint motion for summary judgment. ECF 149. Mr. Ybarra filed a response,

and the defendants filed a reply. ECF 152, 153. The summary judgment motion is now

fully briefed and ripe for ruling.

                                     BACKGROUND

       In January 2017, Mr. Ybarra was ordered to have insoles for his shoes that were to

be kept throughout the life of the item. ECF 150-2 at 1. On February 26, 2017, an x-ray was

taken of Mr. Ybarra’s right foot after he complained that there were shards of glass in his

foot. Id. at 2. The x-ray was reviewed by radiologist Dr. Robert Mehl of Meridian

Radiology, who determined that the x-ray images did not demonstrate any fractures,

dislocations, or abnormalities in Mr. Ybarra’s foot. Id.

       Mr. Ybarra responds that the x-ray was not performed by Dr. Mehl, but by x-ray

technician Jackie Asher. ECF 152 at 2. The defendants reply that the medical records show

that the images were reviewed and interpreted by Dr. Mehl. ECF 153 at 2. Because the

defendants have not offered evidence disputing that Technician Asher performed the x-

rays, and Mr. Ybarra has not offered evidence disputing that Dr. Mehl reviewed and

interpreted the x-ray images, the court accepts both as undisputed. Whether the x-ray

was taken by Technician Asher or Dr. Mehl is not material.

       Mr. Ybarra also asserts that, following the x-rays, he was transported to an outside

clinic in March 2017 to be examined and fitted for custom orthotic shoes at the request of

Dr. Joseph Thompson. ECF 152 at 2; ECF 152-1 at 1, 3-5. The defendants do not dispute

this fact, and the court accepts it as undisputed. ECF 153 at 1-2.




                                             2
 USDC IN/ND case 3:18-cv-00404-DRL document 187 filed 05/25/21 page 3 of 16


      In November 2017, Mr. Ybarra saw a nurse to address his complaint of burning

pain in his right foot, and he requested an orthopedic evaluation and new x-ray of his

foot. ECF 150-2 at 46. The nurse referred Mr. Ybarra to see an onsite provider to address

his concerns. Id. at 49. On December 11, 2017, Mr. Ybarra met with Dr. Thompson and

reported that he had pain in his right foot since having surgery in 1994. Id. at 43-45. Mr.

Ybarra stated that he was unable to bend some of his toes and requested insoles and

orthotic shoes. Id. at 43. It was explained to Mr. Ybarra that he would have to purchase

these items from the commissary. Id. At that time, Mr. Ybarra was receiving prescriptions

for Flomax, Gabapentin, Minerin topical cream, Prozac, Remeron, and Selsun Blue

shampoo. Id. at 45.

      On February 5, 2018, Dr. Marthakis communicated an order to renew Mr. Ybarra’s

prescriptions for Remeron, Prozac, Mobic, Gabapentin, Flomax, Minerin cream, and

Selsun Blue shampoo. Id. at 41. Mr. Ybarra responds that he was first examined by Dr.

Marthakis in April 2018. ECF 152 at 3. Because Mr. Ybarra has presented no evidence to

refute that Dr. Marthakis renewed his prescriptions in February 2018, the court accepts

as undisputed that Dr. Marthakis renewed Mr. Ybarra’s prescriptions in February 2018

and first examined Mr. Ybarra in April 2018.

      On April 4, 2018, Nurse Thews educated Mr. Ybarra on ways to manage his pain.

ECF 150-2 at 35. A few days later, Mr. Ybarra submitted a request for new orthotic shoes;

and Nurse Daniel Lunde advised Mr. Ybarra that he would not receive new shoes unless

his current pair was in severe disrepair. Id. at 31. On April 24, 2018, Mr. Ybarra again

asked for renewal of his custom orthotic shoes. Id. at 27. Dr. Marthakis did not believe


                                            3
 USDC IN/ND case 3:18-cv-00404-DRL document 187 filed 05/25/21 page 4 of 16


that Mr. Ybarra needed new shoes because he was on medication to treat his foot pain

and recommended that Mr. Ybarra obtain arch supports or shoe inserts from the

commissary for additional comfort. Id. at 28. The court accepts these facts as undisputed.

       On June 3, 2018, Mr. Ybarra presented to medical reporting that the cortisone

cream that he had received for a rash was helping but that he would like a Benadryl

injection to alleviate the itching overnight. Id. at 25. Mr. Ybarra received a 50 mg Benadryl

injection in his right deltoid muscle to assist with the rash. Id. On June 4, 2018, Mr. Ybarra

presented to medical with a rash on his buttocks, legs, knees, and abdomen. Id. at 22-24.

Nurse Thews provided him with ten days’ worth of Bactrim tabs and instructed him to

avoid the sun and drink plenty of water. Id. at 24. Additionally, Mr. Ybarra’s

hydrocortisone cream was “reordered” because he reported that he was “almost out of

cream.” Id. Mr. Ybarra received the hydrocortisone cream on June 5, 2018. Id. at 20; ECF

150-4 at 3. Mr. Ybarra responds that he was not receiving hydrocortisone cream prior to

June 3, 2018, as indicated by the medical records, but first received the cream on June 5,

2018. ECF 152 at 4. The medical records suggest that Mr. Ybarra was receiving

hydrocortisone cream prior to June 5, 2018, as they state that Mr. Ybarra reported that the

cream “helped” on June 3, 2018, and that he was “almost out of cream” on June 4, 2018.

ECF 150-2 at 24-25. However, the records do not clearly indicate when Mr. Ybarra began

receiving hydrocortisone cream. Therefore, the court accepts as undisputed that Mr.

Ybarra received hydrocortisone cream on June 5, 2018. Any dispute regarding whether

Mr. Ybarra received hydrocortisone cream prior to that date is immaterial.




                                              4
 USDC IN/ND case 3:18-cv-00404-DRL document 187 filed 05/25/21 page 5 of 16


       On June 29, 2018, Mr. Ybarra met with Nurse Lunde and requested a new order of

Minerin cream, stating that his prescription had run out and he could not afford items

out of the commissary because he was indigent. Id. at 17-19. Nurse Lunde saw that Mr.

Ybarra had recently purchased $186 worth of items from the commissary and advised

him that he could purchase the lotions that he desired from the commissary to treat any

further skin issues. Id. at 18-19. Mr. Ybarra responds that the defendants have offered no

evidence that he spent $186 in the commissary in June 2018, and submits records

demonstrating that he spent $183 on items in the commissary in February 2018. ECF 152

at 5-6; ECF 152-1 at 23. The defendants reply that they never stated that Mr. Ybarra spent

$186 in June 2018, but that Nurse Lunde reviewed records in June 2018 that indicated that

Mr. Ybarra was not indigent. ECF 153 at 3. The court accepts as undisputed that Mr.

Ybarra spent $183 on items in the commissary in February 2018, and that Nurse Lunde

reviewed Mr. Ybarra’s commissary records in June 2018.

       Later that same day on June 29, 2018, Dr. Marthakis met with Mr. Ybarra

regarding his complaint of retained glass in his right foot. ECF 150-2 at 13-15. Dr.

Marthakis noted that a radiologist had previously examined an x-ray of Mr. Ybarra’s

right foot and had reported finding a boney heel spur but had made “no mention” of a

foreign object. Id. at 13. Dr. Marthakis ordered a second x-ray of Mr. Ybarra’s right foot,

along with an x-ray of his spine. Id. at 15. Dr. Marthakis issued Mr. Ybarra Tylenol and

crutches to assist with his foot pain and determined to wean him off his prescribed

Neurontin because a nurse reported that he had been “cheeking” the medication. Id. On

June 30, 2018, radiologist Dr. Daniel Altman with Meridian Radiology reviewed a second


                                            5
 USDC IN/ND case 3:18-cv-00404-DRL document 187 filed 05/25/21 page 6 of 16


x-ray of Mr. Ybarra’s right foot. Id. at 9. Dr. Altman concluded that the second x-ray

showed no evidence of any foreign object in Mr. Ybarra’s foot. Id. Based on the x-ray

results, Dr. Marthakis decided to continue weaning Mr. Ybarra off Neurontin and starting

him on Naproxen. Id. at 10. The court accepts these facts as undisputed.

      On July 12, 2018, Dr. Marthakis met with Mr. Ybarra to discuss the x-rays. Id. at 3-

6. Dr. Marthakis discontinued the order for the crutches after she received reports that

Mr. Ybarra had been using them inappropriately and had not been relying on them. Id.

at 3. Mr. Ybarra agreed to try Pamelor as an alternative to Neurontin to assist with his

foot pain, and Dr. Marthakis ordered Mobic as a substitute for the Naproxen to see if it

would better assist with the pain control. Id. at 5. Dr. Marthakis also advised Mr. Ybarra

that he could obtain more comfortable shoes and shoe inserts from the commissary. Id.

Mr. Ybarra responded that he could not purchase the items because he was indigent, and

Dr. Marthakis informed Mr. Ybarra that his commissary records indicated that he was

not indigent and had the capacity to purchase the items. Id. Dr. Marthakis also assessed

Mr. Ybarra for the rash on his buttocks, which appeared to be resolving. Id. at 6. Dr.

Marthakis ordered a two-week extension of Mr. Ybarra’s prescription for hydrocortisone

cream and denied his request for Minerin cream, as Minerin cream is used for

moisturizing purposes and Dr. Marthakis saw no indication that Mr. Ybarra needed that

cream. Id. The court accepts these facts as undisputed.

      On August 24, 2018, Mr. Ybarra requested a new tube of hydrocortisone cream for

his eczema and the rash on his buttocks and legs. Id. at 50-52. The medical provider

identified that the rash was present in multiple areas of Mr. Ybarra’s body and provided


                                            6
 USDC IN/ND case 3:18-cv-00404-DRL document 187 filed 05/25/21 page 7 of 16


him with a tube of hydrocortisone cream. Id. at 51-52. A few days later, Mr. Ybarra came

back to medical regarding the rash and was advised to continue with the hydrocortisone

cream and to keep the area clean and dry. Id. at 53-54. The court accepts these facts as

undisputed.

       On August 31, 2018, Mr. Ybarra had an appointment with Dr. Marthakis and

reported continued concerns with his rash. Id. at 56-58. Dr. Marthakis ordered Mr. Ybarra

to begin receiving Doxycycline for one month. Id. at 58. Mr. Ybarra also received antibiotic

ointment and Tylenol to help with pain. Id. On September 20, 2018, Dr. Marthakis ordered

another month of the Doxycycline. Id. at 59-62. Because Mr. Ybarra was taking Prozac,

Dr. Marthakis discontinued Mr. Ybarra’s prescription for Pamelor and began a low dose

of Trileptal for the pain in his foot. Id. at 61. The court accepts these facts as undisputed.

       On January 2, 2019, Dr. Marthakis met with Mr. Ybarra regarding his foot pain. Id.

at 71. Dr. Marthakis renewed the orders for Trileptal and Tylenol and added Mobic. Id.

at 73. Dr. Marthakis also consulted Mr. Ybarra regarding his rash, renewed a prescription

for coal-tar shampoo, and advised Mr. Ybarra that she would request selenium sulfide

lotion for him to use on his scalp. Id. During the month of January, Mr. Ybarra missed

several doses of his prescribed Tylenol, Trileptal, and Mobic. Id. at 74. The court accepts

these facts as undisputed.

       On March 1, 2019, Mr. Ybarra reported to medical complaining of a rash, but an

examination found that the rash was looking “much better” and was only “mildly

present.” Id. at 76. Mr. Ybarra received hydrocortisone cream for continued treatment of

the rash. Id. at 77. Two weeks later, Mr. Ybarra continued to experience a rash and was


                                              7
 USDC IN/ND case 3:18-cv-00404-DRL document 187 filed 05/25/21 page 8 of 16


given a Solumedrol intramuscular injection into his left deltoid. Id. at 78. Mr. Ybarra also

complained that his scalp was still itchy and that the coal-tar shampoo was not helping.

Id. at 80, 82. Because Dr. Marthakis’ request for selenium sulfide lotion had been denied,

she advised Mr. Ybarra to purchase anti-dandruff shampoo from the commissary. Id. at

82. The court accepts these facts as undisputed.

       On June 7, 2019, Dr. Marthakis met with Mr. Ybarra for a chronic care visit and

addressed his concerns about his eczema. Id. at 84-87. Mr. Ybarra reported that he was

having breakouts and that he had been unable to purchase over-the-counter

anti-dandruff shampoo from the commissary because he was indigent. Id. at 84, 86.

Dr. Marthakis prescribed a triamcinolone ointment to be used daily for the rash and

renewed the order for coal-tar shampoo. Id. at 86. The court accepts these facts as

undisputed.

       Dr. Marthakis examined Mr. Ybarra again on July 17, 2019. Id. at 88-90. Mr. Ybarra

reported that he had been using another inmate’s hair grease to assist with his itchy scalp,

which had improved his dandruff. Id. at 88. Dr. Marthakis advised Mr. Ybarra that he

had a combination of eczema on his scalp line and his right knee and a small amount of

discoloration on his buttocks. Id. at 89. Dr. Marthakis renewed an order for Doxycycline.

Id. Mr. Ybarra also had a prescription for a topical steroid to help with the rash and was

again instructed to purchase anti-dandruff shampoo from the commissary. Id. The court

accepts these facts as undisputed.




                                             8
 USDC IN/ND case 3:18-cv-00404-DRL document 187 filed 05/25/21 page 9 of 16


                                        STANDARD

       Summary judgment must be granted when “there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter of law.” Federal Rule of

Civil Procedure 56(a). A genuine issue of material fact exists when “the evidence is such

that a reasonable [factfinder] could [find] for the nonmoving party.” Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 248 (1986). To determine whether a genuine issue of material fact

exists, the court must construe all facts in the light most favorable to the non-moving

party and draw all reasonable inferences in that party’s favor. Heft v. Moore, 351 F.3d 278,

282 (7th Cir. 2003). A party opposing a properly supported summary judgment motion

may not rely merely on allegations or denials in its own pleading, but rather must

“marshal and present the court with the evidence she contends will prove her case.”

Goodman v. Nat’l Sec. Agency, Inc., 621 F.3d 651, 654 (7th Cir. 2010). “[I]nferences relying

on mere speculation or conjecture will not suffice.” Trade Fin. Partners, LLC v. AAR Corp.,

573 F.3d 401, 407 (7th Cir. 2009). Summary judgment “is the put up or shut up moment

in a lawsuit.” Springer v. Durflinger, 518 F.3d 479, 484 (7th Cir. 2008).

                                         ANALYSIS

       Under the Eighth Amendment, inmates are entitled to constitutionally adequate

medical care. Estelle v. Gamble, 429 U.S. 97, 104 (1976). To establish liability, a prisoner

must satisfy both an objective and subjective component by showing: (1) his medical need

was objectively serious; and (2) the defendant acted with deliberate indifference to that

medical need. Farmer v. Brennan, 511 U.S. 825, 834 (1994). To be held liable for deliberate

indifference to an inmate’s medical needs, a medical professional must make a decision


                                              9
 USDC IN/ND case 3:18-cv-00404-DRL document 187 filed 05/25/21 page 10 of 16


that represents “such a substantial departure from accepted professional judgment,

practice, or standards, as to demonstrate that the person responsible actually did not base

the decision on such a judgment.” Jackson v. Kotter, 541 F.3d 688, 697 (7th Cir. 2008).

         Furthermore, a prisoner is not entitled to demand specific care, nor is he entitled

to the “best care possible.” Forbes v. Edgar, 112 F.3d 262, 267 (7th Cir. 1997). “Whether and

how pain associated with medical treatment should be mitigated is for doctors to decide

free from judicial interference, except in the most extreme situations.” Snipes v. DeTella,

95 F.3d 586, 592 (7th Cir. 1996). When medical professionals have provided some level of

care for a prisoner’s medical condition, to establish deliberate indifference the prisoner

must show that “the defendants’ responses to [his condition] were so plainly

inappropriate as to permit the inference that the defendants intentionally or recklessly

disregarded his needs.” Hayes v. Snyder, 546 F.3d 516, 524 (7th Cir. 2008). A mere

disagreement with medical professionals about the appropriate treatment does not

amount to an Eighth Amendment violation. Ciarpaglini v. Saini, 352 F.3d 328, 331 (7th Cir.

2003).

         A.    Motion Requesting Consideration of Information in Final Judgment.

         At the outset, on April 16, 2021, Mr. Ybarra filed a “motion requesting information

be considered into final judgment,” asserting that the defendants altered his medications

to deny him treatment after this lawsuit was filed. ECF 185. Specifically, Mr. Ybarra

asserts that the defendants replaced his prescription for Gabapentin with a less effective

medication and prescribed him Trileptal, which has known side effects that could cause

“permanent health issues.” Id. at 2. Mr. Ybarra also asserts that these changes to his


                                             10
 USDC IN/ND case 3:18-cv-00404-DRL document 187 filed 05/25/21 page 11 of 16


medication occurred “after I began passing out vomiting.” Id. at 2-3. The defendants

oppose the motion. ECF 186. Here, Mr. Ybarra’s allegations in this motion are relevant to

his injunctive relief claim against Dr. Marthakis. For this reason, the court grants the

motion and considers the information for that claim.

       B.     Claims Against Dr. Marthakis.

       Mr. Ybarra is proceeding against Dr. Marthakis on one claim “for compensatory

and punitive damages for denying him medical treatment for glass in his right foot” and

on one claim “for injunctive relief to obtain medical treatment for glass in his right foot.”

ECF 122 at 6. Mr. Ybarra asserts in his complaint that Dr. Marthakis was deliberately

indifferent to his complaints of glass in his foot because she refused to examine his foot

or provide him with any treatment. ECF 115 at 3-5. He argues that the x-ray images

“clearly show” two foreign bodies in the arch of his foot that “even a lay person can see,”

and that Dr. Marthakis continues to “deny the clear presence of” foreign bodies in his

foot. ECF 152 at 2-3.

       Here, no reasonable jury could determine that Dr. Marthakis was deliberately

indifferent to Mr. Ybarra’s complaints of glass in his foot. Dr. Marthakis provided

extensive treatment to Mr. Ybarra’s foot. There is no evidence that the treatment was

outside her professional judgment. See Jackson, 541 F.3d at 697. A radiologist also

determined in February 2017 that an x-ray of Mr. Ybarra’s right foot was negative for any

abnormal findings. ECF 150-2 at 2. Dr. Marthakis nevertheless treated Mr. Ybarra’s foot

pain and prescribed him various pain medications, including Neurontin, Naproxen,

Mobic, Pamelor, and Tylenol. Dr. Marthakis also issued Mr. Ybarra crutches until she


                                              11
USDC IN/ND case 3:18-cv-00404-DRL document 187 filed 05/25/21 page 12 of 16


received reports that he was not using the crutches appropriately. Id. at 3. Dr. Marthakis

then ordered a second x-ray in June 2018, and a second radiologist determined that the

x-ray showed “no evidence” of a glass piece. Id. at 3, 9. Although Mr. Ybarra states that

the x-ray images “clearly show” two foreign bodies, he has not provided any evidence to

contradict the radiologists’ conclusions that both x-rays came back negative. ECF 152 at

3. The court acknowledges that the x-ray images show two faint spots near the arch of

Mr. Ybarra’s foot, but there is no evidence that these spots indicate a foreign body or

abnormality. Two independent radiologists unaffiliated with the defendants concluded

that the images showed no foreign objects in Mr. Ybarra’s foot. ECF 150-2 at 2, 9. Because

there is no evidence of glass in Mr. Ybarra’s foot, he cannot receive an injunction to treat

it. Additionally, Dr. Marthakis continued to treat Mr. Ybarra’s symptoms of foot pain,

and there is no evidence that that treatment she provided was outside the scope of her or

reasonable medical judgment.

       Lastly, Mr. Ybarra’s allegations in his “motion requesting information be

considered into final judgment”—that the defendants replaced his prescription for

Gabapentin with a less effective medication and prescribed him Trileptal—do not show

deliberate indifference by Dr. Marthakis, as Mr. Ybarra has not provided any evidence

that the changes were not based on Dr. Marthakis’ professional judgment or outside

reasonable medical judgment. ECF 185 at 2. In sum, though Mr. Ybarra disagrees with

Dr. Marthakis’ treatment methods, the record contains no evidence by which a reasonable

jury could conclude that Dr. Marthakis’ treatment was “plainly inappropriate.” See Hayes,




                                            12
    USDC IN/ND case 3:18-cv-00404-DRL document 187 filed 05/25/21 page 13 of 16


546 F.3d at 524; Ciarpaglini, 352 F.3d at 331. For these reasons, summary judgment is

warranted in favor of Dr. Marthakis on these claims.

         C.    Claims Against Nurse Thews.

         Mr. Ybarra was granted leave to proceed against Nurse Thews on one claim “for

compensatory and punitive damages for denying him medical treatment for his chronic

eczema and psoriasis.” ECF 122 at 5.1 Specifically, Mr. Ybarra asserts in his complaint

that Nurse Thews refused to provide him with Minerin cream, a non-prescription

moisturizer, for the treatment of his chronic eczema and psoriasis even though he is

indigent and unable to purchase it or an alternative from the commissary. ECF 115 at 3-4.

         Nurse Thews submits an affidavit (ECF 150-4) in which she attests that, on June 4,

2018, Mr. Ybarra presented to medical with a rash on his buttocks, legs, knees, and

abdomen. ECF 150-4 at 3. Nurse Lunde contacted Nurse Thews regarding possible

treatment options for Mr. Ybarra’s rash, and Nurse Thews instructed Nurse Lunde to

provide Mr. Ybarra with Bactrim tabs and to advise Mr. Ybarra to avoid the sun and drink

plenty of water. Id. Mr. Ybarra was also prescribed hydrocortisone cream, which he

received on June 5, 2018. Id.

         Here, no reasonable jury could determine that Nurse Thews was deliberately

indifferent to Mr. Ybarra’s skin conditions, as the medical records show that Nurse Thews


1“Chronic diseases are defined broadly as conditions that last 1 year or more and require
ongoing medical attention or limit activities of daily living or both.” Center for Disease Control
and Prevention, About Chronic Diseases (2021),
https://www.cdc.gov/chronicdisease/about/index.htm. “Chronic diseases generally cannot
be prevented by vaccines or cured by medication, nor do they just disappear.” MedicineNet,
Definition of Chronic Disease (2021),
http://www.medicinenet.com/script/main/art.asp?articlekey=33490.


                                                13
USDC IN/ND case 3:18-cv-00404-DRL document 187 filed 05/25/21 page 14 of 16


provided treatment to Mr. Ybarra that was based on her medical judgment. See Jackson,

541 F.3d at 697. Mr. Ybarra asserts that his exhibits “show inconsistent evidence” to Nurse

Thews’ claim that she provided him with Bactrim tabs on June 4, 2018, but the medical

records that Mr. Ybarra attaches do not contradict this claim. ECF 152 at 5; ECF 152-1 at

15-18. Otherwise, Mr. Ybarra does not directly dispute any of Nurse Thews’ affirmations

or explain how Nurse Thews was deliberately indifferent to his skin conditions. See ECF

152. Mr. Ybarra has not offered any evidence to refute Nurse Thews’ affirmations that she

always provided Mr. Ybarra with any medication that had been prescribed to him and

that the treatment that she provided to Mr. Ybarra was based on her medical training and

judgment. ECF 150-4 at 3-4. For these reasons, summary judgment is warranted in favor

of Nurse Thews on this claim.

       D.     Claims Against Wexford Medical.

       Mr. Ybarra is proceeding against Wexford Medical on one claim “for

compensatory and punitive damages for enforcing a policy or practice of denying needed

non-prescription medical products to indigent inmates” and on one claim “for injunctive

relief to obtain needed non-prescription medical products when he is indigent.” ECF 122

at 6. Specifically, Mr. Ybarra asserts that Wexford Medical has a policy of denying needed

non-prescription medications to indigent inmates and that, pursuant to that policy, they

have failed to provide him with non-prescription orthotic shoes, Minerin cream, and anti-

dandruff shampoo. ECF 115 at 3-9; ECF 152 at 10-11.

       A private company performing a state function, such as Wexford Medical, can be

held liable to the same extent as a municipal entity under Monell v. Dep’t of Soc. Servs. of


                                            14
 USDC IN/ND case 3:18-cv-00404-DRL document 187 filed 05/25/21 page 15 of 16


City of New York, 436 U.S. 658 (1978). See Rice v. Corr. Med. Servs., 675 F.3d 650, 675 (7th

Cir. 2012) (Monell framework applies to private company providing medical care at

correctional facility). Under Monell, a municipality may only be held liable for

constitutional violations caused by the municipality through its own policy, practice, or

custom. Monell, 436 U.S. at 694. To recover under Monell, a plaintiff must establish that: (1)

he suffered a deprivation of a federal right (2) as a result of an express municipal policy,

a widespread custom, or a deliberate act of a decision-maker with final policymaking

authority for the municipality that (3) was the proximate cause of his injury. King v.

Kramer, 763 F.3d 635, 649 (7th Cir. 2014). Thus, “a municipality cannot be liable under

Monell when there is no underlying constitutional violation by a municipal employee.”

Sallenger v. City of Springfield Ill., 630 F.3d 499, 504 (7th Cir. 2010).

       Here, there is no evidence by which a reasonable factfinder could determine that

(1) Wexford Medical has a policy, practice, or custom of denying needed non-prescription

medication to indigent inmates, or (2) Mr. Ybarra suffered a deprivation of a federal right

as a result of that policy. See King, 763 F.3d at 649; Sallenger, 630 F.3d at 504. Instead, the

evidence shows that Wexford Medical’s physicians and nursing staff provided Mr.

Ybarra with constitutionally adequate treatment and medication for each of his

conditions. In addition, they advised him that he could purchase additional over-the-

counter medications from the commissary if he wanted anything more. Regarding Mr.

Ybarra’s skin conditions, he was given several steroid injections and received

prescriptions for hydrocortisone cream, antibiotic ointments, Doxycycline, and coal-tar

shampoo. Regarding Mr. Ybarra’s foot pain, he was prescribed various pain medications


                                                15
USDC IN/ND case 3:18-cv-00404-DRL document 187 filed 05/25/21 page 16 of 16


and issued crutches even though two x-rays had come back negative for any

abnormalities in his foot. Mr. Ybarra states that he desired additional over-the-counter

items to treat his conditions, but he has not shown that these over-the-counter items were

medically necessary. Thus, summary judgment is warranted in favor of Wexford Medical

on these claims.

      For these reasons, the court:

      (1) GRANTS Randy Ybarra’s “motion requesting information be considered into

          final judgment” (ECF 185);

      (2) GRANTS the defendants’ summary judgment motion (ECF 149); and

      (3) DIRECTS the clerk to enter judgment in favor of the defendants and against

          Randy Ybarra.

      SO ORDERED.

      May 25, 2021                              s/ Damon R. Leichty
                                                Judge, United States District Court




                                           16
